Citation Nr: 1012531	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left (minor) elbow 
epicondylitis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left (minor) shoulder 
tendonitis. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
left (minor) foot. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected laceration of the left (minor) 
long finger.

5.  Entitlement to an initial compensable evaluation for 
service-connected degenerative narrowing and spurring of the 
distal interphalangeal joint of the fifth digit of the left 
(minor) hand. 

6.  Entitlement to an initial compensable evaluation for 
service-connected left (minor) wrist strain. 
REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to 
December 1984, and October 1988 to September 2003.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  By that rating action, the RO granted 
service connection for left elbow epicondylitis, left 
shoulder tendonitis, left foot degenerative arthritis, and 
laceration of the left long finger; each disability was 
assigned an initial 10 percent rating, effective October 1, 
2003--the date VA received the Veteran's original claim for 
service connection for these disabilities.  By that rating 
action, the RO also granted service connection for 
degenerative narrowing and spurring of the distal 
interphalangeal joint of the fifth digit of the left hand 
and left wrist strain; each disability was assigned an 
initial noncompensable evaluation, effective October 1, 
2003.  The Veteran appealed the RO's assignment of initial 
10 and noncompensable evaluations to the above-cited 
service-connected disabilities to the Board. 

In April 2009, the Board remanded the instant initial 
evaluation claims to the RO for the issuance of a statement 
of the case that addressed said issues.  The requested 
development has been completed and the case has returned to 
the Board for further appellate consideration. 

In January 2010, the Veteran testified before the 
undersigned Veterans Laws Judge at the Nashville, Tennessee 
RO.  A copy of the hearing transcript has been associated 
with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that a remand of the Veteran's 
initial rating claims for the service-connected disabilities 
on appeal is warranted so that she may undergo further VA 
medical examination to determine their current severity.  

The last VA examination of the service-connected 
disabilities on appeal was in April 2003, prior to the 
Veteran's discharge from service in September 2003, and more 
than six years ago.  Further examination is thus required to 
obtain more contemporaneous medical findings.  See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Also, during the January 2010 hearing, the Veteran testified 
that she had continued to seek treatment for the service-
connected disabilities on appeal from the Meharry VA Medical 
facility in Nashville, Tennessee.  (See, T. at page (pg.) 
19).  Thus, current treatment records from this VAMC, dated 
from June 2009, must be obtained and associated with the 
claims files. 

VA has a duty to obtain all relevant VA and Governmental 
records prior to adjudication of a claim.  38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the claims folder, are in 
the constructive possession of the Board and must be 
considered). see also 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:
    
1.  Obtain all treatment records 
pertaining to the Veteran from the 
Meharry VA medical care facility in 
Nashville, Tennessee, dating from June 
2009.  All information should be 
associated with the claims files. All 
requests for records and their 
responses should be clearly delineated 
in the claims files.

2.  After any outstanding records are 
added to the claims files (to the 
extent available), the RO/AMC must 
schedule the Veteran for a VA 
examination with an orthopedist to 
determine the severity of her service-
connected left elbow epicondylitis, 
left shoulder tendonitis, left foot 
degenerative arthritis, laceration of 
the left long finger, degenerative 
narrowing and spurring of the distal 
interphalangeal joint of the fifth 
digit of the left hand, and left wrist 
strain.

The following considerations will 
govern this examination:


a.  The claims folders, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folders, the medical records 
obtained and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The VA 
examiner must indicate all present 
symptoms and manifestations 
attributable to the Veteran's service-
connected left (minor) elbow 
epicondylitis, left (minor) shoulder 
tendonitis, left (minor) foot 
degenerative arthritis, laceration of 
the left (minor) long finger, 
degenerative narrowing and spurring of 
the distal interphalangeal joint of the 
fifth digit of the left (minor) hand, 
and left (minor) wrist strain.  

The examiner must report the complete 
range of motion for the left elbow, 
left shoulder, left foot, left long 
finger, fifth digit of the left hand, 
and left wrist.  In providing this 
information, the physician should 
indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due to 
any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

d.  With respect to each service-
connected disability listed below, the 
examiner must comment on the following 
questions:  

(i) Regarding the service-
connected left (minor) elbow 
epicondylitis: 

a.  Is there evidence of 
flexion of the left elbow 
limited to 90, 70, 55, or 45 
degrees? 

b.  Is there evidence of 
extension of the left elbow 
limited to 75, 90, 100, or 110 
degrees? 

c.  Is there evidence of 
favorable ankylosis of the 
left elbow at an angle between 
90 and 70 degrees; 
intermediate ankylosis at an 
angle of more than 90 degrees; 
or, unfavorable ankylosis at 
any angle of less than 50 
degrees or with complete loss 
of supination or pronation? 

(ii) Concerning the service-
connected left (minor) shoulder 
tendonitis:  

a.  Is there evidence of 
limitation of motion of the 
left arm at shoulder level; 
midway between side and 
shoulder level; or, to 25 
degrees from the side? 

b.  Is there any evidence of 
infrequent or frequent 
episodes and guarding of 
movement only at shoulder 
level?

c.  Is there any evidence of 
malunion with marked or 
moderate deformity, or 
nonunion of, the clavicle with 
loose movement? 

(iii) Regarding the service-
connected degenerative arthritis 
of the left (minor) foot: 

a.  Is there any evidence of 
moderately severe or severe 
foot injury? 

b.  Is there any evidence of 
moderately severe or severe 
malunion of, or nonunion of 
the tarsal or metatarsal 
bones? 

c.  Is there evidence of 
unilateral or bilateral pes 
cavus with all toes tending to 
dorsiflexion, limitation of 
dorsiflexion at ankle to right 
angle, shortened plantar 
fascia, and marked tenderness 
under metatarsal heads?  

d.  Is there evidence of any 
evidence of unilateral or 
bilateral flat foot? 

(iv) Regarding the service-
connected laceration of the left 
(minor) long finger, has it 
resulted in limitation of motion 
of other digits or interference 
with overall function of the left 
hand? 

(v) With respect to the service-
connected left (minor) wrist 
strain: 

Is any evidence of favorable 
ankylosis in 20 degrees to 30 
degree dorsiflexion (or any other 
position, except favorable); or 
unfavorable ankylosis, in any 
degree of palmar flexion, or with 
ulnar or radial deviation?  

3.  After completion of the above and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the initial evaluation 
claims on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.

If any benefit sought remains denied, 
the Veteran and her representative 
should be issued an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The purpose of this remand is to assist the Veteran in the 
substantive development of her initial evaluation claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board, however, takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
her initial evaluation claims.  His cooperation in VA's 
efforts to develop these claims, including reporting for the 
scheduled VA examination, is both critical and appreciated.  
The Veteran is also advised that failure to report for the 
scheduled orthopedic examination may result in the Board 
evaluating her initial evaluation claims on the evidence of 
record.  38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


